Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because:
---The abstract exceeds the single paragraph and exceeds the range of 50 to 150 words in length requirements. Since this application is directed to the Alternate Wetting and Drying method/system, the Office suggests that the abstract is amended to focus on this system as opposed to the system that utilizes salinity, pH, temperature and turbidity to control the pumps.  
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 L11 recites the limitation of “a threshold depth”, however, claim 1 L10 already recites this limitation. It is unclear and indefinite if the latter limitation is the same as the previous limitation or if they are distinct. Based on the disclosure, the Office will assume that they are the same limitation. If so, the Office suggests that L11 is amended to --the threshold depth—to overcome this rejection. 
Claim 4 recites the limitation “The method of Claim 1, further comprising a hand held device for interconnection with said pump controller of a proximate one of said pumps using a near field communication network, said hand held device comprising an application software for displaying said water depth received water depth”. However, intervening claim 1 L2 recites a pump (i.e. claim 4 is plural vs. claim 1 is singular). It is unclear and indefinite if the applicant is attempting to claim a single pump or a plurality of pumps and if the plurality of pumps are the same or related to the pump already claimed in claim 1 or if they are distinct. Furthermore, if the applicant is attempting to claim a plurality of pumps, notice that the limitation of “said pumps” is not previously recited since intervening claim recite a singular pump and as such, there is insufficient antecedent basis for this limitation in the claim. Additionally, it is noted that possibly due to a typo in claim 4 L4, the limitation “for displaying said water depth received water depth” appears cacophonous and unclear since as it is written there appears to be some distinction from the “water depth and the “received water depth”, however the intervening claim 1 only recites “a water depth”. In order to expedite prosecution, since the intervening claim 1 claims a singular pump and claim 4 recites “one of said pumps”, the Office will assume that the applicant meant to claim in claim 4 “The method of Claim 1, further comprising a hand held device for interconnection with said pump controller using a near field communication network, said hand held device comprising an application software for displaying said water depth ” since this resolve any issues related to plural or singular and the use of near-field communication requires proximity to the device to function as well as the possible typo.
Claim 5 “An Alternate Wetting and Drying (AWD) system for irrigating a field using a water source, the system comprising: at least one sensing tube each placed at a respective location on the field, said sensing tube comprising a sensor for measuring a water depth below a surface of the field; at least one pump each comprising an inlet connected to the water source, an outlet supplying water to the field and a pump controller; and a wireless communication system interconnecting each of said sensors with said pump controllers of a respective one of said pumps; wherein said pump controller receives from time to time said water depth from said sensor via said wireless communication system, and further wherein said pump controller enables or disables said pump in accordance with said water depth”. Notice that the claim at first recites “at least one…” (i.e. one or more pumps with each pump having a pump controller), however claim 5 L8-9 recites “each of said sensors with said pump controllers of a respective one of said pumps” (i.e. two or more sensors, pump controllers and pumps). It is unclear and indefinite if the applicant is attempting to positively claim “at least one” component (i.e. one or more sensors/pumps/pump controllers) or to claim “a plurality of components” (i.e. two or more sensors/pumps/pump controllers). In order to expedite prosecution, the Office will assume that the applicant is attempting to claim the “at least one” (one or more) possibility rather than the “plurality” (two or more). The Office requests clarification on what the Applicants regards as their invention and that the claim(s) is(are) amended to clarify Applicants' position.  
Claim 8 recites the limitation “The system of Claim 5, further comprising a hand held device for interconnection with said pump controller of a proximate one of said pumps using a near field communication network, said hand held device comprising an application software for displaying said water depth received water depth”. However, intervening claim 5 L6 recites at least one pump (i.e. one or more pumps) and “said pumps (i.e. two or more pumps, see the rejection of claim 5 above for more details). It is unclear and indefinite if the applicant is attempting to claim at least one pump or a plurality of pumps and if the plurality of pumps are the same or related to the at least one pump already claimed in claim 5 or if they are distinct. Additionally, it is noted that possibly due to a typo in claim 8 L4, the limitation “for displaying said water depth received water depth” appears cacophonous and unclear since as it is written there appears to be some distinction from the “water depth and the “received water depth”, however the intervening claim 5 only recites “a water depth”. In order to expedite prosecution, since the intervening claim 5 claims at least one pump  and claim 8 recites “one of said pumps”, the Office will assume that the applicant meant to claim in claim 8 “The system of Claim 5, further comprising a hand held device for interconnection with said pump controller using a near field communication network, said hand held device comprising an application software for displaying said water depth ” since this resolve any issues related to plural or singular and the use of near-field communication requires proximity to the device to function as well as the possible typo.
Claim(s) 2-4 and 6-8, being dependent on any of the preceding claim(s) above, inherit the same deficiencies as the parent/intervening claim(s) and as such is/are rejected in the same manner, see the rejection(s) above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 5 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Hartfelder (US 8,857,730).
Regarding claim 5, Hartfelder (US 8,857,730) teaches in Figs. 1-12 (see at least Figs. 1 and 7) of an Alternate Wetting and Drying (AWD) system (sprinkler control system 20) for irrigating a field using a water source (see at least Fig. 1 and at least C1 L9-13, notice that the system 20 is used to irrigate a field via water stored in a sump 26 ), the system comprising: at least one sensing tube (water level device 38) each placed at a respective location on the field, said sensing tube comprising a sensor (level sensors 32) for measuring a water depth below a surface of the field; at least one pump (sprinkler pump 28) each comprising an inlet (inlet pipe 36) connected to the water source, an outlet (outlet pipe 44) supplying water to the field and a pump controller (system controller 34); and a wireless communication system (C6 L27 – C7 L17 teaches that while each of the electrical connections shown are wired connections, wireless systems have been contemplated and may be used in the system 20) interconnecting each of said sensors with said pump controllers of a respective one of said pumps; wherein said pump controller receives from time to time said water depth from said sensor via said wireless communication system, and further wherein said pump controller enables or disables said pump in accordance with said water depth (see at least Fig. 7, notice that the water level sensors 32 allow the system to monitor the water depth, in particular when it is at a lower depth and the controller is capable of enabling or disabling the operation of the pump based on the water level depth). Thus, the device of Hartfelder meets all the limitations of claim 5.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartfelder (US 8,857,730) in view of Mayleben (US 10,711,788). 
Regarding claim 8, as best understood by the Office, the device of Hartfelder fails to disclose the limitation of “the system of Claim 5, further comprising a hand held device for interconnection with said pump controller of a proximate one of said pumps using a near field communication network, said hand held device comprising an application software for displaying said water depth received water depth”. However, hand held NFC-capable devices used for monitoring a system are known in the art.
Mayleben (US 10,711,788) teaches in Figs. 1-33 (see at least Figs. 2A, 3, 4A-4B and 12) about a pump assembly (200, 300, 401, 1220, 1230) comprising at least a pump (400), water level sensors (330, 340) for monitoring the water level in the vicinity of the pump and a pump controller (300) to monitor and control the operation of pump. Fig. 12 and C15 L12- C21 L28 teaches that the pump system are capable of communicating wirelessly such as via radio frequency (RF), infrared (IR), Bluetooth (BT, BLE), near field communication (NFC), Wi-Fi, etc. with a remote display unit 1240 such as a monitor or other display (a mobile phone, tablet, PDA, computer, etc.) which is configured via a software application to allow displaying the data collected by the sensors, such as displaying the water level, and allowing the monitoring and controlling of the pumps remotely. 
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the system of the device of Hartfelder to be capable of communicating with a remote hand held device (remote display 1240, such as mobile phone, tablet, PDA, computer, etc.) wirelessly via known wireless protocols such as radio frequency (RF), infrared (IR), Bluetooth (BT, BLE), near field communication (NFC), Wi-Fi, etc. and the hand held device being configured via a software application to allow displaying the data collected by the sensors, such as displaying the water level, and allowing controlling the pump system in a similar manner as taught by Mayleben, since such a modification allows a user to conveniently monitor and control the operation of the system remotely using known hand held user interfaces such as mobile phones, tablets, PDAs, computers, etc. As such, the device of the combination of Hartfelder in view of Mayleben meets all the limitations of claim 8.           

Allowable Subject Matter
Claims 1-4 and 6-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  

As best understood the Office, the closest prior art are: Hartfelder (US 8,857,730), MacDonald (US 8,760,302), Goldberg (US 8,408,229), Donoghue (US 8,191,307), Hotine (US 4,265,262, US 4,244,385), Hutchings (US 2015/0227142) and Mayleben (US 10,711,788). Hutchings and Mayleben teaches various examples of pump systems capable of being remotely monitored and controlled wirelessly via the use of hand held devices (such as mobile phone, tablet, PDA, computer, etc.) via known wireless protocols such as radio frequency (RF), infrared (IR), Bluetooth (BT, BLE), near field communication (NFC), Wi-Fi, etc similar to a feature of the claimed invention. Hartfelder, MacDonald, Goldberg, Donoghue and Hotine teaches of various examples of irrigations systems comprising at least a) a pump fluidly connected at the inlet end to a water source and fluidly connected to a field to be irrigated at the outlet end, b) water level/depth sensors capable of measuring a water level and c) a pump controller capable of monitoring and controlling the operation of the pump based on the detected water level similar to applicant’s general invention. Notice that while the prior art teaches a similar broad idea of controlling the operation of the pump based on water level, the pumps of the prior art operate differently by virtue of the location and purpose of the water level/depth sensors. In the prior art, the water level sensors are used to monitor the water level of the water source, if the water level falls below a predetermined threshold depth, the pump is disabled/shut-down and if the water level is above the predetermined threshold depth, the pump is enabled to allow irrigation of the field. This feature is used by the prior art to prevent the pump from dry-pumping which can lead to damage of the pump. In the claimed invention, it is the opposite, when the water level falls below a predetermined threshold depth, the pump is enabled to allow irrigation of the field and when the water level is above the predetermined threshold depth, the pump is disabled preventing further irrigation of the field. The claimed invention uses water depth sensors (172) configured for measuring water depth level (174) within locations (154) that are remote and distinct from the location of the water source (162) and the pump (160) to provide an adequate flood level of the area of the field (156) being monitored by enabling the pump when the water depth level is below a predetermined threshold level/depth. As such, the closest prior art fails to disclose or render obvious the Alternate Wetting and Drying method/system (152) having all the limitations as claimed in claims 1-4 and 6-7 and as shown in at least Fig. 6 and 8A.          

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741. If internet communications are authorized, the examiner can be reached via email at david.colon-morales@uspto.gov (see MPEP 502.03 for more details on internet communications). The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753